Exhibit 10.1

 

 

SECOND AMENDMENT

 

TO

 

PURCHASE AND SALE AGREEMENT

 

Among

 

IMPERIAL PETROLEUM INC.

as Seller,

 

and

 

WHITTIER ENERGY COMPANY AND PREMIER NATURAL RESOURCES, LLC

as Buyer

 

Dated July 28, 2006

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

 

 

This  SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Second Amendment”) is
entered into as of July 28, 2006 by Imperial Petroleum, Inc., a Nevada
corporation (Seller) and Whittier Energy Company, a Nevada corporation and
Premier Natural Resources, LLC, a Delaware limited liability company
(collectively, Buyer).

 

Recitals

 

A.            Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated May 1, 2006 ( the “PSA”) pursuant to which the Seller agreed to
sell certain properties to Buyer.  The Purchase and Sale Agreement was amended
by the First Amendment To Purchase And Sale Agreement Dated June 26, 2006
(“First Amendment”).  References to the PSA shall include the PSA as amended by
the First Amendment.  Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the PSA.

 

B.            The parties desire to further amend the PSA.

 

NOW, THEREFORE, for and in consideration of the covenants contained herein and
in the PSA, the parties agree as follows:

 

Article 1.                Amendments to PSA.

 

1.1           Postpone Closing.  Section 6(c)(ii) is hereby amended and restated
as follows:

 

                                (ii)           Postpone Closing.  Whether or not
Seller has then begun to, or ever begins to, cure one or more Asserted Defects
(and whether or not Seller has elected option (iii) below with respect to one or
more Asserted Defects), Seller may postpone the Closing by designating a new
Closing Date not later than August 9, 2006, so that it may attempt to cure one
or more Asserted Defects.  Notwithstanding any such election to postpone
Closing, Seller shall still have no obligation to cure Asserted Defects.

 

                1.2           Actions At Closing.  The first paragraph of
Section 10(a) is hereby amended and restated as follows:

 

10.           Closing.

 

                (a)           Actions At Closing.  The closing (herein called
the “Closing”) of the transaction contemplated hereby shall take place in the
offices

 

 

--------------------------------------------------------------------------------


 

of Vinson & Elkins L.L.P. located at First City Tower, 1001 Fannin Street, Suite
2300, Houston, Texas 77002 at 10:00 a.m. local time on August 9, 2006 (“Closing
Date”).  The term Closing Date shall include such other date and time (i) as
Buyer and Seller may mutually agree upon or (ii) to which the Closing may be
postponed pursuant to Sections 6(c)(ii) or 8(a) above.  At the Closing:

 

Article 2.                Delayed Closing on Properties With Defects.

 

                2.1           Phase II Properties.  For each Asserted Defect of
which Buyer gives Seller notice pursuant to Section 6 that is not cured by the
Closing Date and no dispute exists with respect to the existence thereof, Buyer
and Seller, by mutual agreement may elect at the Closing to designate the
Property or the undivided interest in a Property subject of such Asserted Defect
notices for purchase after the Closing (such Property or undivided interest
therein, a “Phase II Property”).

 

                2.2           Agreement on Phase II Property Values.  The
Parties shall agree at Closing on the values from Schedule I applicable to each
Phase II Property.  Such values shall be the Purchase Price for each Phase II
Property.

 

                2.3           Partial Purchase at Closing.  Buyer may elect to
purchase at Closing the undivided interest portion of any Property (a portion of
which is a Phase II Property) at the value for such Property from Schedule I
less the value for the Phase II Property portion of such Property agreed to in
Article 2.2 above.

 

                2.4           Curative Work Performed by Buyer.  After Closing,
Buyer may elect to cure any Asserted Defect as to each Phase II Property at its
sole cost and expense.   After Closing, Seller may also elect to cure any
Asserted Defect as to a Phase II Property.

 

                2.5           Phase II Closing.  Buyer shall purchase each Phase
II Property from Seller as soon as the Asserted Defect for that Phase II
Property is cured but in no event after November 7, 2006.  The date or dates on
which each such Phase II Property is purchased by Buyer from Seller shall be the
Phase II Closing Date for that Property. If the Asserted Defect with respect to
the Phase II Property is not cured by November 7, 2006 and Buyer has not agreed
to purchase the Phase II Property without curative, then such Phase II Property
shall automatically be removed from the sale and transactions contemplated by
the PSA and herby and the Parties shall have no further obligations to each
other with respect to such Property.

 

                2.6           Other Provisions.  The other provisions of the PSA
shall continue to apply to the Phase II Properties as if the Closing Date were
the same as the Phase II Closing Date for each such Property with the exception
of Section 10(a)(vi) which is amended as to the Phase II Properties to read as
follows:

 

(vi)          Payment to Seller.  Buyer shall deliver to the Seller, by wire
transfer of immediately available funds to a single account designated by Seller
in a bank located in the United States, an amount equal to one hundred percent
(100%) of the Purchase Price for each Phase II Property.

 

 

2

--------------------------------------------------------------------------------


 

Article 3.                Miscellaneous.

 

3.1           PSA Continues in Effect.  Except as modified by this Second
Amendment and any modifications by Seller and Buyer to the form of the
Post-Closing Escrow Agreement entered into before the date hereof, the PSA shall
continue in effect as originally written.

 

3.2           Choice of Law.  Without regard to principles of conflicts of law,
this Second Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Texas applicable to contracts made and to
be performed entirely within such state and the laws of the United States of
America.

 

3.3           Counterparts.  This Second Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

 

IN WITNESS WHEREOF, this Second Amendment is executed by the parties hereto as
of the date set forth above.

 

 

IMPERIAL PETROLEUM, INC.

 

 

 

 

By:

/s/ Jeffrey T. Wilson

 

 

Jeffrey T. Wilson,

 

 

President

 

 

 

WHITTIER ENERGY COMPANY

 

 

 

 

By:

/s/ Daniel H. Silverman

 

 

Daniel H. Silverman, Vice President

 

 

and Chief Operating Officer

 

 

 

PREMIER NATURAL RESOURCES, LLC

 

 

 

 

By:

/s/ J. Chris Jacobsen

 

 

J. Chris Jacobsen, President and Manager

 

 

 

3

--------------------------------------------------------------------------------